Citation Nr: 0202518	
Decision Date: 03/19/02    Archive Date: 03/25/02

DOCKET NO.  98-07 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES


Entitlement to service connection for a right knee disorder 
as secondary to service connected residuals of a gunshot 
wound of the right thigh, Muscle Group XIV, with retained 
foreign bodies.  

Entitlement to an increased rating for bilateral hearing 
loss, currently rated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and a friend 


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
November 1945.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Offices (RO).  


FINDINGS OF FACT

1.  The veteran's right knee disorder, medically classified 
as osteoarthritis of the medial compartment, was not caused 
or worsened by service-connected residuals of a gunshot wound 
of the right thigh, Muscle Group XIV, with retained foreign 
bodies.  

2.  Bilateral hearing loss is manifested, at its worst, by no 
more than average pure tone thresholds of 73 decibels (right 
ear) and 66 decibels (left ear) in the frequencies of 1000, 
2000, 3000, and 4000 Hertz with speech discrimination ability 
not less than 64 percent (right ear) and 62 percent (left 
ear).  



CONCLUSIONS OF LAW

1.  A right knee disorder is not proximately due to or the 
result of service connected disability.  38 C.F.R. § 3.310 
(2001).  

2.  The criteria for an evaluation in excess of 40 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.85, Tables VI 
and VII, 4.86, Diagnostic Code 6100 (prior to and effective 
June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The service medical records show, in April 1945, that the 
veteran sustained a severe, penetrating gunshot wound of the 
middle third of the right thigh on the posterior aspect of 
the quadriceps muscle.  There was a retained metallic foreign 
body that was surgically removed.  The right knee was not 
shown to be involved.  The separation examination showed 
anterior and posterior right thigh scars and reflected a 
grating feeling of the right knee on extension without 
limitation of motion.  

On a VA examination in December 1947, the veteran presented 
no right knee complaints but complained of right leg 
problems.  Medial and posterior right thigh scars were 
described.  There was no interference with flexion and 
extension of the entire right leg.  The knees were equal in 
size and showed no abnormal bony prominences.  Flexion and 
extension were within normal range.  Healed gunshot wound 
residuals were diagnosed.  

On a VA examination in July 1948, the veteran had no right 
knee complaints.  He stood with good posture.  He walked with 
a normal gait.  He was able to walk on his heels and toes.  
There was no limitation of motion, deformity, abnormal 
crepitus, localized muscle spasm, or atrophy affecting the 
right knee.  He could squat and walk in a squatting position.  
There were no neurological or vascular changes distal to the 
right thigh gunshot wound scars, which were described in 
detail.  The diagnoses involved the residuals of the right 
thigh wounds without reference to any right knee involvement.  

On a VA examination in May 1954, the veteran complained of 
locking and weakness of the right knee.  The physical 
examination was entirely negative.  An 
X-ray examination showed no evidence of fracture, 
dislocation, or other bone or joint pathology of the right 
knee.  

On a VA examination in December 1997, the examiner presented 
the veteran's medical history referring to the claims file 
with medical evidence dated during and since active service, 
which did not include any complaint, finding or diagnosis of 
any right knee abnormality.  The veteran presented right knee 
complaints that included a slight right leg limp.  Point 
tenderness was elicited at the medial condyle of the tibia in 
the right medial knee region.  The findings as to comparative 
muscle size, swelling, fluid, temperature, redness, and bony 
structure of the knee, and heel to toe walking were negative 
for any abnormality.  He reportedly had a little balance 
difficulty that was attributed to age.  X-ray examination 
revealed a 1.5 millimeter metallic opacity in the soft tissue 
between the proximal tibia and fibula below the right knee 
and early to moderately severe degenerative changes in the 
right knee joint with narrowing of the medial joint 
compartment with small marginal osteophytes.  The impression 
was degenerative joint disease.  The examiner commented that 
there was not sufficient evidence to establish a causal 
relationship between the degenerative joint disease of the 
right knee and the gunshot wound (that left a piece of 
metallic material below the right knee).  

On the VA audiological evaluation in December 1997, pure tone 
thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
70
70
75
70
75
LEFT
50
50
65
75
75

The four-frequency (1000, 2000, 3000 and 4000 Hertz) averages 
of pure tone thresholds, in decibels, were 73 (right ear) and 
66 (left ear).  Speech audiometry revealed speech recognition 
ability of 64 percent in the right ear and 62 percent in the 
left ear.  

The veteran's right knee was examined by Charles Linsenmeyer, 
M.D., in September 1998.  He gave a history of a long-term 
right knee problem dating from World War II, a flare-up of 
right knee pain the previous year, recent falling problems 
with falling forward and the knees tending to give way, a 
soft tissue gunshot wound of the proximal right knee joint, 
with the gunshot wound healing but with his never having 
developed function of the knee.  He reportedly had had two 
problems: one was the soft tissue gunshot wound and the other 
was a right knee injury.  It seemed to Dr. Linsenmeyer that 
the veteran had had a right knee injury because he stated 
that he had limped all his life and, following active 
service, he had been turned down by a couple of companies for 
work because of his right knee problems.  The right femur 
reportedly had not been broken by the gunshot wound.  Dr. 
Linsenmeyer stated that, amazingly enough, the veteran had 
been a sign worker and climbed all his life.  The veteran's 
family reportedly was under the impression that the right leg 
was short but, by tape measure, the legs were equal in 
length.  Dr. Linsenmeyer stated his concern about the way the 
veteran described his falls, as falling forward, which did 
not seem to be a typical knee-type falling problem.  The 
physical examination showed right knee varus with pain in the 
medial joint line.  The gunshot wound scar was described as 
well-healed.  There was some weakness of the vastus medialis 
on the right.  X-ray examination reportedly revealed loss of 
the medial joint compartment and gunshot wound fragments 
proximally in the soft tissue.  Dr. Linsenmeyer summarized 
that the veteran had a long-term problem with his right knee 
dating from a World War II injury and the problem was getting 
worse, with pain, catching and giving-way of the right knee.  
The impressions included osteoarthritis of the right knee 
with loss of the medial joint compartment with a long-term 
history dating from World War II.  

A statement from a former fellow serviceman of the veteran 
was received in February 1999 indicating that, when the 
veteran sustained the inservice gunshot wound of the right 
thigh, he fell to his knees.  On a number of occasions over 
the years the veteran reportedly had complained of the severe 
pain that he was still having in his right knee.  

On a VA examination in August 1999, the examiner recorded 
that the claims file was reviewed after which history was 
obtained directly from the veteran and he was physically 
examined.  The medical history was summarized from service 
medical records, VA examinations in 1947 and 1997, and Dr. 
Linsenmeyer's examination report in 1998.  The examiner noted 
that Dr. Linsenmeyer did not provide a rationale as to why he 
related the medial compartment osteoarthritis of the right 
knee to the gunshot wound of the right thigh when the gunshot 
wound did not involve the knee but, rather, was proximal to 
it.  Additional history was provided that the veteran had 
attended a VA hospital three years previously for pain and 
swelling of the right knee.  More than 10 years previously, 
the veteran reportedly had been provided an injection and 
elastic support for the right knee by an orthopedic surgeon, 
since deceased.  He stated that, over the years, his right 
leg went out and he had been apprehensive when he had to work 
on roofs.  His right knee symptoms included occasional 
feelings of stiffness, occasional feelings of giving-way, 
having to go up steps one at a time for the previous year, 
pain, soreness on arising that dissipated after a few steps, 
and use of a cane off and on due to giving way.  Flare-ups of 
right knee pain induced by weather changes reportedly did not 
limit activity.  

Physical examination in August 1999 showed that the veteran 
was using a cane but did not limp.  No right knee pain was 
elicited.  He stood erect.  Both knees were straight in 
alignment without visible deformity.  He tended to walk 
slowly.  There was no pain, soft tissue thickening, swelling 
or effusion about the right knee, nor was there any localized 
palpable tenderness of the right knee along the joint line, 
parapatellar area, proximal tibia or distal femur.  There was 
moderate patellofemoral crepitus.  The size and location of  
right thigh scars were noted.  The scars were not tender.  
Patellar alignment was normal.  There was no tendency toward 
subluxation during knee flexion and extension.  There was no 
varus or valgus laxity of the knee ligaments.  Lachman's 
test, pivot shift, drawer signs, and strength of the right 
knee were negative.  A gunshot wound of the right lower thigh 
and osteoarthritis of the right knee, medial compartment, 
were diagnosed.  The examiner stated that the gunshot wound 
of the right thigh, by reference to the scars, was proximal 
to the right knee joint and did not involve the right knee 
joint.  Osteoarthritis of the medial compartment of the right 
knee reportedly was not due to the gunshot wound but, rather, 
was on the basis of aging changes.  The examiner repeated 
that arthritis of the right knee was not related to the 
gunshot wound of the right thigh.  X-ray examination of the 
right knee revealed slight osteoporosis of the bony 
structures, joint space thinning, mild marginal spurring, 
subchondral sclerosis about the medial compartment, mild 
spurring about the patella, and mild thickening of the 
suprapatellar bursa that reportedly could have represented 
non-specific fibrous or synovial thickening or small knee 
joint effusion.  There was no convincing evidence of 
fracture, dislocation, or destructive bony lesion.  The 
impressions included mild osteoporosis and mild to moderate 
degenerative joint changes.  X-ray examination of the right 
femur revealed small metallic densities over the soft tissues 
of the right thigh compatible with the previous gunshot 
wound.  The examiner noted that X-ray findings of foreign 
bodies of the lower right thigh and upper leg were not 
related to the right knee joint.  The right knee arthritis 
was described as secondary to aging and degenerative change 
and not to the residuals of the gunshot wound.  

The veteran appeared for a personal hearing before a decision 
review officer at the RO in February 2001.  He and his wife 
testified that he was treated many years previously for his 
right knee by physicians who had died.  This was about 30 
years previously.  He reportedly had been treated for a 
shattered knee cap in 1994.  He was receiving regular 
treatment, three times a week.  His wife stated that they had 
been told at a hospital that one of his legs was shorter than 
the other.  He testified that his doctor, Dr. Linsenmeyer, 
was of the opinion that his right knee disability was due to 
the right thigh gunshot wound.  His right knee disability 
prevented him from driving, caused loss of sleep due to pain, 
and limited his walking ability.  His spouse testified that 
he fell and shattered his knee cap because of the right knee 
disability.  She recalled that he had had right knee trouble 
since his separation from active service but did not do 
anything about it for years.  

On a VA audiological evaluation in March 2001, the veteran 
complained of difficulty hearing conversations on the 
telephone and on television.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
75
65
60
60
LEFT
45
55
60
70
70

The four-frequency averages of the specified pure tone 
thresholds, in decibels, were 65 (right ear) and 64 (left 
ear).  Speech audiometry revealed speech recognition ability 
of 80 percent in the right ear and 68 percent in the left 
ear.  Word recognition ability was termed good for the right 
ear and poor for the left ear.  

Secondary Service Connection: Right Knee Disorder

The veteran contends that his right knee disorder is 
secondary to his service-connected residuals of the right 
thigh gunshot wound.  Regulations provide that service 
connection may be granted for disability that is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  In addition, service 
connection may also be granted for disability that has been 
aggravated by a service-connected disease or injury.  Allen 
v. Brown, 7 Vet. App. 439 (1995).  The Board notes that it is 
neither claimed nor shown that any chronic right knee 
disorder was present during active service, for the purpose 
of direct service connection, or within the year following 
active service, for the purpose of presumptive service 
connection.  

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  Triplette 
v. Principi, 4 Vet. App. 45, 49 (1993), citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  It is equally clear, 
however, that the resolution of issues that involve medical 
knowledge, such as diagnosis of disability and determination 
of medical etiology, require professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

The Board notes that only independent medical evidence may be 
considered to support the findings in this case, and 
competent evidence of record must be cited to support the 
conclusions in this case.  See Rucker v. Brown, 10 Vet. App. 
67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 
(1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  
Clearly, this matter involves a medical question, and the 
Board is not permitted to draw inferences as to medical 
causation or etiology without a solid foundation in the 
record.  See Colvin, supra.

While the Board does not doubt the sincerity of the veteran's 
contentions in this case, and his belief that he suffers from 
a right knee disorder that is related to his service-
connected residuals of the right thigh gunshot wound, the 
Board's decision must be based upon competent medical 
testimony or documentation.  The veteran, as a lay person, is 
not competent to offer medical opinions.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Therefore, his assertions and reports of history on 
examinations that he developed a right knee disorder as the 
result of the service-connected residuals of a gunshot wound 
of the right thigh are of insufficient probative value to 
support his claim.  There is no medical evidence of any right 
knee disorder dated during or until many years following 
active service.  Likewise, the statement from his former 
fellow serviceman, another lay person, that the veteran had 
right knee pain during active service is insufficient to 
connect the current right knee disorder to any right knee 
pain during active service.  The Board also notes that there 
has been no evidence presented that his right knee disorder 
has been aggravated by his service-connected residuals of the 
right thigh gunshot wound.  See Allen, supra.  

With respect to the opinion of Dr. Linsenmeyer, this 
physician first saw the veteran in the late 1990's and relied 
for the background of the right knee disorder on the 
veteran's statements alone without reference to any 
previously dated service medical record or post-service 
medical evidence.  It is not indicated that this physician 
had access to, reviewed or even had knowledge of such 
evidence, all of which shows that no complaint, finding or 
diagnosis of a right knee disorder was present during or 
until many years following active duty.  Dr. Linsenmeyer has 
presented nothing except the veteran's subjective and 
uncorroborated account that the current right knee disorder 
arose from the gunshot wound of the right thigh.  Dr. 
Linsenmeyer gave a life-long limp and job rejections after 
service as the reasons that the veteran has a right knee 
disorder related to the inservice gunshot wound.  In fact, 
the medical evidence shows invariably that there was no 
inservice right knee injury (service medical records) and no 
right limp during or until many years following active 
service (service and post-service medical records).  
Moreover, with the claimed right knee disorder, Dr. 
Linsenmeyer apparently was amazed that the veteran had been a 
sign worker with a lot of climbing involved for many years.  
In conclusion, Dr. Linsenmeyer's opinion in support of the 
claim is shown to have been based on a single evaluation, at 
the request of the veteran, and not upon a review of the 
veteran's claims file and documented past medical history.  

On the other hand, the record contains VA medical opinions 
that weigh heavily against any service relationship for the 
right knee disorder.  Those opinions are well-supported by 
the service and post-service medical records.  Moreover, all 
of the VA examining physicians had the advantage of having 
the veteran's documented medical history in the claims file 
available for review in order to make a complete and accurate 
etiological assessment and diagnosis.  Following a review of 
the claims file, with all the pertinent medical evidence, 
presentation by the veteran of his history and complaints, 
and a physical examination, to include an X-ray examination, 
of the right knee in December 1997, the VA examiner reported 
that there was insufficient evidence to establish a causal 
relationship between the degenerative joint disease of the 
right knee and the gunshot wound (that left a piece of 
metallic material below the right knee).  A VA examiner 
reported in August 1999 that, in effect, there was no 
rationale for Dr. Linsenmeyer's opinion of a causal 
relationship between the gunshot wound of the right thigh and 
the medial compartment osteoarthritis of the right knee, when 
it was consistently shown and medically determined that the 
gunshot wound did not involve the knee but, rather, was 
proximal to it.  The VA examiner, on the basis of the 
complete medical evidence during and since active service, as 
well as comprehensive findings of the right knee by physical 
and X-ray examination, concluded that right knee arthritis 
was secondary to aging and degenerative change but not to 
residuals of the gunshot wound.  

Consequently, the Board finds by a preponderance of the 
evidence that the veteran's right knee disorder is unrelated 
to the service connected residuals of a right thigh gunshot 
wound or any other inservice disease or injury, either 
directly or by way of aggravation.  Because the VA examiners 
in 1997 and 1999 reviewed the entire record and formulated 
opinions based on documentation over the years rather than on 
the veteran's remote recollection, the Board places higher 
probative value on the VA opinions, as opposed to the opinion 
of Dr. Linsenmeyer, which was exclusively based on the 
veteran's memory.  See Owens v. Brown, 7 Vet. App. 429 
(1995).  In conclusion, the requirements of service 
connection for the right knee disorder claimed as secondary 
to service connected residuals of a gunshot wound of the 
right thigh are not met.  

Increased Rating: Bilateral Hearing Loss

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2. 38 C.F.R. § 4.1 requires that each disability 
be viewed in relation to its history and that there be 
emphasis upon the limitation of activity imposed by the 
disabling condition.  38 C.F.R. § 4.2 requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report and enable VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  

At the outset, the Board notes that effective June 10, 1999, 
during the pendency of this appeal, the VA's Rating Schedule, 
38 C.F.R. Part 4, was amended with regard to evaluating 
hearing impairment and other diseases of the ear.  

The United States Court of Appeals for Veterans Claims has 
held that where a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).

The change in the regulation was not a substantive change 
regarding the portion of the regulations pertinent to this 
veteran's claim; therefore, it has no effect on the outcome.  
See Edenfield v. Brown, 8 Vet. App. 384 (1995).  While 38 
C.F.R. § 4.86 was revised to provide for exceptional patterns 
of hearing, that regulation is not applicable to the instant 
case as the veteran does not have an exceptional pattern of 
hearing impairment that would qualify for a higher rating 
than that which is currently assigned (see the detailed 
explanation below).  The Board finds, therefore, that it may 
proceed with a decision in this case without prejudice to the 
veteran.  See Bernard v. Brown , 4 Vet. App. 384, 394 (1993).  

Evaluation of hearing impairment is based on examinations 
using controlled speech discrimination tests together with 
results of a puretone audiometry test.  38 C.F.R. § 4.85.  
The results are charted on Table VI and Table VII.  38 C.F.R. 
§ 4.87.  The Board has compared the previous versions of 
Table VI and Table VII, and the new versions of these tables, 
and notes no discernable change.  

Evaluations of defective hearing range from noncompensable to 
100 percent based on the organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold levels as measured by puretone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992) (defective hearing is rated on the basis of a mere 
mechanical application of the rating criteria).  To evaluate 
the degree of disability from service-connected defective 
hearing, the rating schedule establishes 11 auditory acuity 
levels, designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  38 C.F.R. § 4.85, 
Codes 6100 to 6110 (in effect prior to June 10 1999; and 
under Code 6100 using comparable and appropriate Tables as 
specified under 38 C.F.R. §§ 4.85 and 4.86, as revised 
effective from June 10, 1999).  Tables VI and VII as set 
forth in § 4.85 are used to calculate the rating to be 
assigned.  In instances where, because of language 
difficulties, the Chief of the Audiology Clinic certifies 
that the use of both puretone averages and speech 
discrimination scores is inappropriate, Table VIa of § 4.85 
is to be used to assign a rating based on puretone averages.  
38 C.F.R. § 4.85(c).  

A new provision was added to the schedular criteria which 
allows special consideration to cases of exceptional patterns 
of hearing impairment.  See 38 C.F.R. § 4.86 (2001).  This 
provision provides that an individual who manifests puretone 
thresholds of 55 decibels or more in each of the specified 
frequencies (1000, 2000, 3000 and 4000 hertz) will be given a 
numeric designation from either Table VI or VIa, whichever 
results in the higher numerical.  Id.  Each ear is to be 
evaluated separately.  38 C.F.R. § 4.86(a).  Additionally, 
when the puretone threshold is 30 decibels or less at 1000 
hertz, and 70 decibels or more at 2000 hertz, the higher 
Roman numeral designation under Table VI or Table Via will be 
established, and the numeral will be elevated to the next 
higher Roman numeral.  38 C.F.R. § 4.86(b) (2001).  Again, 
each ear is to be evaluated separately.  Id.  

In this case, the evidence shows that the veteran manifests 
right ear puretone thresholds of 60 decibels or more in each 
of the specified frequencies.  Under Table VIa, right ear 
puretone threshold averages of 73 (December 1997) and 65 
(March 2001) decibels result in a Roman numeral designation 
of "V" or "VI."  Under Table VIa, left ear puretone 
threshold average of 66 decibels (December 1997) results in a 
Roman numeral designation of V under the provisions of 38 
C.F.R. § 4.86(a).  In Table VII, this degree of hearing loss 
under Diagnostic Code 6100 equates with a 20 percent 
disability evaluation.  If Table VI is utilized,  the numeral 
designation for the right ear would be "VII"(December 1997 
values) or "IV" (March 2001).  For the left ear, the 
numeral designations would be "VII" (December 1997) or "V" 
(March 2001).  The highest rating for these (Table VI) 
numeral designations would be 40 percent.  Therefore, with 
the current rating at 40 percent, the application of the 
provisions of 38 C.F.R. § 4.86(a) do not yield the increased 
compensation benefits sought.  The provisions of 38 C.F.R. 
§ 4.86(b) do not apply because the requirement of a puretone 
threshold of 30 decibels or less at 1000 Hertz for either ear 
in December 1997 or March 2001 is not met.  

In summary, the Board finds that the evidence of record is 
against a disability rating in excess of the currently 
assigned 40 percent for bilateral hearing loss, under either 
the old or new regulatory criteria.  In so holding the Board 
has considered the veteran's descriptions of his bilateral 
hearing loss disability, but notes that the most probative 
evidence concerning the level of severity consists of the 
audiometric testing results of record.  See Lendenmann, 3 
Vet. App. at 349.  

The Board finally notes that the veteran has provided no 
evidence of excessive time off from work or hospitalization 
due to his bilateral hearing loss disability or any other 
evidence that would indicate that the criteria set forth in 
the rating schedule are inadequate to evaluate his 
disability.  Thus, there is no basis to consider assignment 
of an extraschedular rating for the service-connected 
disability.  38 C.F.R. § 3.321(b) (2001); VAOPGCPREC 6- 96 
(Aug. 16, 1996).  

Since the medical evidence is against the veteran's claim for 
a greater than currently assigned disability rating for 
bilateral hearing loss, the benefit of the doubt doctrine 
does not apply.  38 C.F.R. §§ 3.102, 4.3 (2001).  For the 
foregoing reasons, the Board concludes that the evidentiary 
record does not support a grant of a rating greater than that 
currently assigned for bilateral hearing loss, with 
application of all pertinent governing criteria.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.2, 4.85, 4.86, Diagnostic Code 
6100 (prior to and effective June 10, 1999).  

VCAA Considerations

The veteran contends that he is entitled to a service 
connection for his right knee disorder as secondary to his 
service connected residuals of a right thigh gunshot wound 
and, also, a greater than 40 percent rating for his bilateral 
hearing loss.  Initially, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act (VCAA) of 2000, 38 
U.S.C.A. §§ 5103A, 5107 (West Supp.2001); 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2001).  Among other things, 
this law requires VA to notify a claimant of the information 
and evidence necessary to substantiate a claim and includes 
other notice and duty to assist provisions.  These provisions 
are potentially applicable to the claims on appeal.  

Upon review of the record, the Board finds that VA has met 
the duty to assist and notice requirements under the VCAA.  
By virtue of a Statement of the Case (SOC) and Supplemental 
Statements of the Case (SSOC's), the veteran and his 
representative have been given notice of the information, 
medical evidence and/or lay evidence necessary to 
substantiate the claims.  The veteran testified in support of 
his claims in February 2001 and has identified VA and Dr. 
Linsenmeyer's clinical records as the only pertinent medical 
evidence in support of his claims.  The RO has obtained his 
VA clinical records and those by Dr. Linsenmeyer.  He has 
pointed to no other evidence that is available and that might 
help to substantiate his claims.  In addition, the veteran 
has been afforded up-to-date VA compensation examinations on 
the matters at hand.  He has not specifically questioned any 
of the findings on those examinations.  Accordingly, the 
Board finds that VA's duty to notify the veteran and to 
assist him is obtaining evidence to support his claim, as set 
forth in the VCAA, has been satisfied.  


ORDER

Service connection for a right knee disorder as secondary to 
service connected residuals of a gunshot wound of the right 
thigh, Muscle Group XIV, with retained foreign bodies is 
denied.  

An increased rating for bilateral hearing loss is denied.  


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

